DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2022 has been entered.
 	Claim 1 is currently amended.  Claim 8 is canceled.  Claims 11-18 are newly added.  Claims 1-6 and 9-18 are pending review in this action.  The previous objections to the claims are withdrawn in light of Applicant’s corresponding amendments. 
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the first perimeter tube includes: a tube body encircling the at least a portion of the first cooling plate” on lines 1-3. 
Claim 11 depends on claim 1 via claims 5 and 6. Claim 1 recites the limitation: “the first and second perimeter tubes each include: a tube body encircling the at least a portion of the respective first and second cooling plate” on lines 21-23.
It is thus unclear whether the “tube body” of claim 11 is the same as the tube body of claim 1 or an additional tube body. As such, there is ambiguity as to how many tube bodies are required by claim 11.
For the purposes of examination, the limitation of claim 11 is interpreted to have been intended to be directed to the tube body introduced in claim 1 and thus claim 11 is interpreted to have intended to require just a single tube body.

Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the at least one heat sink" on line 22.  There is insufficient antecedent basis for this limitation in the claim. Previously, the claim defines “a pair of heatsinks” (line 9). 

Claim 12 recites the limitation: “the first perimeter tube communicating with the at least one heatsink” on lines 21-22. Previously the claim recites a pair of heat sinks (line 9). Thus, the limitation of lines 21-22 can be interpreted to mean that the first perimeter tube may be communicating with either one or both heat sinks. 
On lines 29-36, the claim requires that the first perimeter tube communicate with the lower heatsink, but does not communicate with the upper heatsink. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “the first perimeter tube communicating with the at least one heatsink”, and the claim also requires that the first perimeter tube communicate with the lower heatsink, but does not communicate with the upper heatsink which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first [perimeter tube includes]: a tube body …; at least one coolant supply tube…; and least one coolant discharge tube …” on lines 1-6. 
Claim 16 depends on claim 12.  Claim 12 includes limitations directed a tube body, at least one coolant supply tube and at least one coolant discharge tube of the first perimeter tube. 
It is thus unclear whether the tube body, coolant supply tube and coolant discharge tube of claim 16 are the same as the tube body, coolant supply tube and coolant discharge tube of claim 12 or an additional set of features of the first perimeter tube. As such, there is ambiguity as to how many tube bodies, coolant supply tubes and coolant discharge tubes are required by claim 16.
For the purposes of examination, the limitation of claim 16 is interpreted to have been intended to be directed to the tube body, coolant supply tube and coolant discharge tube introduced in claim 12.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2-4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2013/229266, hereinafter Ikezoe in view of U.S. Pre-Grant Publication No. 2015/0207187, hereinafter Beltz and U.S. Pre-Grant Publication No. 2017/0125858, hereinafter Miller.
Regarding claim 1, Ikezoe teaches a battery module (1). The battery module (1) comprises a plurality of battery cells (2) (paragraph [0016] and figures 1 and 2). Each battery cell (2) extends along an axis between opposing first and second sides of the battery cell (figures 2 and 4). A first electrode tab (21, “lead”) is positioned on the first side and a second electrode tab (21, “lead”) is positioned on the second side of the battery cell (paragraph [0017] and figure 4). 
The battery module (1) further comprises a bus bar assembly. The bus bar assembly includes a front bus bar module (5, “first bus bar assembly portion”) and a rear bus bar module (6, “second bus bar assembly portion”). The two bus bar modules are positioned on opposing sides of the battery cells (2) – the front bus bar module (5) is positioned on the first side and the rear bus bar module (6) is positioned on the second side. Each of the front bus bar module (5) and the rear bus bar module (6) is connected to a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0016, 0021] and figures 2 and 9).
A cooling plate (65, “heat sink”) is positioned below (“along a third side of”) the battery cells (2) and the bus bar assembly (paragraph [0033] and figure 16).
A pair of heat collecting parts (45, “cooling plates”) are connected to the cooling plate (65, “heat sink”) and are oriented orthogonally to it (paragraphs [0006, 0024, 0026, 0032, 0033] and figures 2, 15, 16). 
A front heat collecting part (45, “first cooling plate”) is arranged to contact the front bus bar module (5, “first bus bar assembly portion”). The front heat collecting part (45, “first cooling plate”) is attached to the front bus bar module (5, “first bus bar assembly portion”) via screws (47), which may be considered part of the front heat collecting part (45, “first cooling plate”). Thus, the contact between the front heat collecting part (45, “first cooling plate”) and the front bus bar module (5, “first bus bar assembly portion”) is direct at least in the area of screws (47), as well as at busbars (31A and 31B) (which extend beyond the width of the electrode tabs (21, “leads”)) (figures 2, 6 and 9). 
A rear heat collecting part (45, “second cooling plate”) is arranged to contact the rear bus bar module (6, “second bus bar assembly portion”). The rear heat collecting part (45, “second cooling plate”) is attached to the rear bus bar module (6, “second bus bar assembly portion”) via screws (47), which may be considered part of the rear heat collecting part (45, “second cooling plate”). Thus, the contact between the rear heat collecting part (45, “second cooling plate”) and the rear bus bar module (6, “second bus bar assembly portion”) is direct at least in the area of screws (47) (figures 2 and 9). 
The front heat collecting part (45, “first cooling plate”) extends along a first plane orthogonal to the axis of the battery cell (2) and the rear heat collecting part (45, “second cooling plate”) extends along a second plane orthogonal to the axis of the battery cell (2).
Ikezoe fails to teach a first perimeter tube extending in the first plane and encircling a portion of the front heat collecting part (45, “first cooling plate”) and a second perimeter tube extending in the second plane and encircling a portion of the rear heat collecting part (45, “second cooling plate”).
The use of perimeter tubes to draw heat away from cooling plates is known in the art – see, e.g. Beltz. Beltz teaches a cooling fin (92) comprising a metal plate (190) and a tube (194) extending within the plane of the metal plate (190) and encircling the metal plate (190) (paragraphs [0030, 0032] and figure 5). The tube (194) includes an inner channel carrying a coolant. A single inlet portion (270, “coolant supply tube”) connects the tube (194) to a coolant manifold (150) to supply the coolant to the tube (194) (paragraphs [0033, 0041] and figure 5). A single outlet portion (272, “coolant discharge tube”) connects the tube (194) to coolant manifold (152) to discharge the coolant from the tube (194) (paragraphs [0033, 0041] and figure 5). The tube (194) follows a single path extending along a perimeter of the metal plate (190) from the single inlet portion (270, “coolant supply tube”) to the single outlet portion (272, “coolant discharge tube”) (figure 5).
It is further well-known to have a single plate accommodating the equivalent of Beltz’s two manifolds (150 and 152). See, Miller who teaches a manifold (166) including an inlet chamber (168) and outlet chamber (170). The manifold (166) supports a battery cell array (152) and coolant from the manifold travels in u-shaped passages (164) extending orthogonal to the manifold (166) (paragraph [0036] and figure 6). The directions of flow in Miller’s assembly are equivalent to those in Beltz’s arrangement. 
In Ikezoe’s assembly, the heat collecting parts (45, “cooling plates”) are intended to draw heat away from the bus bar modules (5 and 6). It would thus be within the purview of the ordinarily skilled artist before the effective filing date of the claimed assembly to configure the heat collecting parts (45, “cooling plates”) to include a perimeter tube surrounding each heat collecting part (45, “cooling plate”) in the manner taught by Beltz for the purpose of more effectively cooling the heat collecting parts (45, “cooling plates”). Further, given that Ikezoe already teaches a cooling plate (65, “heat sink”) including cooling passages (66), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to connect the tubes to the cooling plate (65, “heat sink”) such that the coolant is supplied from the cooling plate (65, “heat sink”) and is discharged back to the cooling plate (65, “heat sink”) in the manner taught by Miller.
Regarding claim 2, Ikezoe teaches that each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar substrate (30, “housing”). The two bus bar substrates (30, “housings”) are mounted on the opposite first and second sides of the battery cells (2) (paragraph [0020] and figures 2 and 6). 
Each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar (31) mounted onto the corresponding bus bar substrate (30, “housing”) and contacting a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0020, 0021] and figure 10).
Each of the front bus bar module (5) and the rear bus bar module (6) further includes a heat transfer sheet (11, “member”) thermally coupled between the bus bar (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Regarding claim 3, Ikezoe teaches that each heat transfer sheet (11, “member”) is in direct contact with the corresponding heat collecting part (45, “cooling plate”). Each heat transfer sheet (11, “member”) is further taught to be interposed between the corresponding bus bars (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Ikezoe teaches that the heat transfer sheet (11, “member”) is flexible and serves to absorb fine irregularities on its contact surface and further that it permits for direct heat conduction that does not pass through an air layer (paragraph [0024]). 
Electrode tabs (21) are connected to the bus bars (31) such that portions of the bus bars (31) remain exposed between adjacent electrode tabs (21). In addition, the bus bars (31) are shown to protrude out from the bus bar substrates (30, “housing”) such that they have side surfaces exposed from the bus bar substrates (30, “housing”) (figures 6, 7, 10). As such, it is expected that upon assembly, the flexible heat transfer sheet (11, “member”) would come into direct contact with the bus bars (31) at least at the exposed side surfaces of the bus bars (31) and the exposed portions of the bus bars (31) located between adjacent electrode tabs. Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that there are no air bubbles and no exposed areas of the bus bars (31) that do not directly contact the heat transfer sheet (11, “member”) for the purpose of ensuring optimal heat transfer. 
Additionally, the front bus bar module (5) includes bus bars (31A and 31B). Each of bus bars (31A and 31B) is connected to a first electrode tab (21, “lead”) (paragraph [0021]). Each of bus bars (31A and 31B) has a length extending beyond the location of the corresponding electrode tab (21, “lead”) (figure 6). It is thus expected that the heat transfer sheet (11, “member”) is in direct contact with both of bus bars (31A and 31B). Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the heat transfer sheet (11, “member”) covers and is in direct contact with both of bus bars (31A and 31B) beyond the area covered by the corresponding electrode tabs (21, “leads”) for the purpose of ensuring that heat is drawn away from the bus bars (31A and 31B), while also preventing short-circuiting between them.
Regarding claim 4, Ikezoe teaches that the purpose of the heat transfer sheet (11, “member”) is to enhance heat transfer between the bus bar (31) and the heat collecting part (45, “cooling plate”) (paragraph [0024]). Therefore the heat transfer sheet (11, “member”) is a “thermal interface material”.
Regarding claim 9, Ikezoe teaches a battery pack including the battery module (1) of claim 1 (paragraphs [0036-0040] and figures 19 and 21).
The battery module (1) is housed within a pack case (paragraph [0037]). 
Regarding claim 10, Ikezoe teaches that the battery pack is used in a vehicle (paragraph [0036]).

Claims 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2013/229266, hereinafter Ikezoe in view of U.S. Pre-Grant Publication No. 2015/0207187, hereinafter Beltz and U.S. Pre-Grant Publication No. 2017/0125858, hereinafter Miller as applied to claim 1 above and further in view of U.S. Pre-Grant Publication No. 2018/0261898, hereinafter Kellner.
Regarding claims 5 and 6, Ikezoe teaches that the cooling plate (65, “heat sink”) has internal channels (66) configured to allow a coolant to flow through. The cooling plate (65, “heat sink”) extends along a bottom side of the battery cells (2) and bus bar assembly and is thus a lower heat sink (paragraphs [0032, 0033] and figures 16 and 17).
Ikezoe fails to teach an upper heat sink having an internal channel configured to allow a coolant to flow therethrough.
Cooling a stack of battery cells with heat sinks having cooling channels and positioned on opposite sides of the stack is known in the art – see, e.g. Kellner (paragraphs [0032, 0035] and figure 6).
	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a second heat sink including a coolant channel positioned on the top side of the battery cells (2) for the purpose of dissipating heat from the top side of the battery cells stack.
Regarding claim 11, Ikezoe as modified by Beltz and Miller teaches a perimeter tube having an inner channel surrounding the first heat collecting part (45, “cooling plate”). A single inlet portion connects the perimeter tube to the lower cooling plate (65, “heat sink”) to supply coolant to the tube. A single outlet portion connects the perimeter tube to the lower cooling plate (65, “heat sink”) to discharge the coolant from the tube. The perimeter tube extends along the perimeter of the first heat collecting part (45, “cooling plate”). The first heat collecting part (45, “cooling plate”) is shown to extend to the top of the stack (figure 9). It is thus expected that the perimeter tube would be in contact with the upper heatsink in the combination of Ikezoe, Beltz, Miller and Kellner.
The perimeter tube is supplied with coolant from the lower cooling plate (65, “heat sink”) and discharges coolant to the lower cooling plate (65, “heat sink”). Thus there would be no need to form a fluid connection with the upper cooling plate (65, “heat sink”).

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2013/229266, hereinafter Ikezoe in view of U.S. Pre-Grant Publication No. 2015/0207187, hereinafter Beltz, U.S. Pre-Grant Publication No. 2017/0125858, hereinafter Miller and U.S. Pre-Grant Publication No. 2018/0261898, hereinafter Kellner.

Regarding claim 12, Ikezoe teaches a battery module (1). The battery module (1) comprises a plurality of battery cells (2) (paragraph [0016] and figures 1 and 2). Each battery cell (2) extends along an axis between opposing first and second sides of the battery cell (figures 2 and 4). A first electrode tab (21, “lead”) is positioned on the first side and a second electrode tab (21, “lead”) is positioned on the second side of the battery cell (paragraph [0017] and figure 4). 
The battery module (1) further comprises a bus bar assembly. The bus bar assembly includes a front bus bar module (5, “first bus bar assembly portion”) and a rear bus bar module (6, “second bus bar assembly portion”). The two bus bar modules are positioned on opposing sides of the battery cells (2) – the front bus bar module (5) is positioned on the first side and the rear bus bar module (6) is positioned on the second side. Each of the front bus bar module (5) and the rear bus bar module (6) is connected to a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0016, 0021] and figures 2 and 9).
A cooling plate (65, “lower heat sink”) is positioned below (“along a third side of”) the battery cells (2) and the bus bar assembly and has internal channels (66) configured to allow a coolant to flow through (paragraph [0033] and figure 16).
A pair of heat collecting parts (45, “cooling plates”) are connected to the cooling plate (65, “heat sink”) and are oriented orthogonally to it (paragraphs [0006, 0024, 0026, 0032, 0033] and figures 2, 15, 16). 
A front heat collecting part (45, “first cooling plate”) is arranged to contact the front bus bar module (5, “first bus bar assembly portion”). The front heat collecting part (45, “first cooling plate”) is attached to the front bus bar module (5, “first bus bar assembly portion”) via screws (47), which may be considered part of the front heat collecting part (45, “first cooling plate”). Thus, the contact between the front heat collecting part (45, “first cooling plate”) and the front bus bar module (5, “first bus bar assembly portion”) is direct at least in the area of screws (47), as well as at busbars (31A and 31B) (which extend beyond the width of the electrode tabs (21, “leads”)) (figures 2, 6 and 9). 
A rear heat collecting part (45, “second cooling plate”) is arranged to contact the rear bus bar module (6, “second bus bar assembly portion”). The rear heat collecting part (45, “second cooling plate”) is attached to the rear bus bar module (6, “second bus bar assembly portion”) via screws (47), which may be considered part of the rear heat collecting part (45, “second cooling plate”). Thus, the contact between the rear heat collecting part (45, “second cooling plate”) and the rear bus bar module (6, “second bus bar assembly portion”) is direct at least in the area of screws (47) (figures 2 and 9). 
The front heat collecting part (45, “first cooling plate”) extends along a first plane orthogonal to the axis of the battery cell (2) and the rear heat collecting part (45, “second cooling plate”) extends along a second plane orthogonal to the axis of the battery cell (2).
Ikezoe fails to teach: 1) a first perimeter tube extending in the first plane and encircling a portion of the front heat collecting part (45, “first cooling plate”) and a second perimeter tube extending in the second plane and encircling a portion of the rear heat collecting part (45, “second cooling plate”); and 2) an upper heat sink having an internal channel configured to allow a coolant to flow therethrough.
Regarding 1), the use of perimeter tubes to draw heat away from cooling plates is known in the art – see, e.g. Beltz. Beltz teaches a cooling fin (92) comprising a metal plate (190) and a tube (194) extending within the plane of the metal plate (190) and encircling the metal plate (190) (paragraphs [0030, 0032] and figure 5). The tube (194) includes an inner channel carrying a coolant. A single inlet portion (270, “coolant supply tube”) connects the tube (194) to a coolant manifold (150) to supply the coolant to the tube (194) (paragraphs [0033, 0041] and figure 5). A single outlet portion (272, “coolant discharge tube”) is spaced apart from the single inlet portion (270, “coolant supply tube”) and connects the tube (194) to coolant manifold (152) to discharge the coolant from the tube (194) (paragraphs [0033, 0041] and figure 5). The tube (194) follows a single path extending along a perimeter of the metal plate (190) from the single inlet portion (270, “coolant supply tube”) to the single outlet portion (272, “coolant discharge tube”) (figure 5).
It is further well-known to have a single plate accommodating the equivalent of Beltz’s two manifolds (150 and 152). See, Miller who teaches a manifold (166) including an inlet chamber (168) and outlet chamber (170). The manifold (166) supports a battery cell array (152) and coolant from the manifold travels in u-shaped passages (164) extending orthogonal to the manifold (166) (paragraph [0036] and figure 6). The directions of flow in Miller’s assembly are equivalent to those in Beltz’s arrangement. 
In Ikezoe’s assembly, the heat collecting parts (45, “cooling plates”) are intended to draw heat away from the bus bar modules (5 and 6). It would thus be within the purview of the ordinarily skilled artist before the effective filing date of the claimed assembly to configure the heat collecting parts (45, “cooling plates”) to include a perimeter tube surrounding each heat collecting part (45, “cooling plate”) in the manner taught by Beltz for the purpose of more effectively cooling the heat collecting parts (45, “cooling plates”). Further, given that Ikezoe already teaches a cooling plate (65, “heat sink”) including cooling passages (66), it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to connect the tubes to the cooling plate (65, “heat sink”) such that the coolant is supplied from the cooling plate (65, “heat sink”) and is discharged back to the cooling plate (65, “heat sink”) in the manner taught by Miller.
Regarding 2), cooling a stack of battery cells with heat sinks having cooling channels and positioned on opposite sides of the stack is known in the art – see, e.g. Kellner (paragraphs [0032, 0035] and figure 6).

	Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an upper heat sink including a coolant channel positioned on the top side of the battery cells (2) for the purpose of dissipating heat from the top side of the battery cells stack.
The perimeter tubes extend along the perimeter of the first heat collecting part (45, “cooling plate”) and the second heat collecting part (45, “cooling plate”). The heat collecting parts (45, “cooling plates”) are shown to extend to the top of the stack (figure 9). It is thus expected that the perimeter tubes would be in contact with the upper heatsink in the combination of Ikezoe, Beltz, Miller and Kellner.
The perimeter tubes are supplied with coolant from the lower cooling plate (65, “heat sink”) and discharge coolant to the lower cooling plate (65, “heat sink”). Thus there would be no need to form a fluid connection with the upper cooling plate (65, “heat sink”).

Regarding claim 13, Ikezoe teaches that each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar substrate (30, “housing”). The two bus bar substrates (30, “housings”) are mounted on the opposite first and second sides of the battery cells (2) (paragraph [0020] and figures 2 and 6). 
Each of the front bus bar module (5) and the rear bus bar module (6) includes a bus bar (31) mounted onto the corresponding bus bar substrate (30, “housing”) and contacting a corresponding electrode tab (21, “lead”) of each battery cell (2) (paragraphs [0020, 0021] and figure 10).
Each of the front bus bar module (5) and the rear bus bar module (6) further includes a heat transfer sheet (11, “member”) thermally coupled between the bus bar (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Regarding claim 14, Ikezoe teaches that each heat transfer sheet (11, “member”) is in direct contact with the corresponding heat collecting part (45, “cooling plate”). Each heat transfer sheet (11, “member”) is further taught to be interposed between the corresponding bus bars (31) and the corresponding heat collecting part (45, “cooling plate”) (paragraph [0024] and figure 10).
Ikezoe teaches that the heat transfer sheet (11, “member”) is flexible and serves to absorb fine irregularities on its contact surface and further that it permits for direct heat conduction that does not pass through an air layer (paragraph [0024]). 
Electrode tabs (21) are connected to the bus bars (31) such that portions of the bus bars (31) remain exposed between adjacent electrode tabs (21). In addition, the bus bars (31) are shown to protrude out from the bus bar substrates (30, “housing”) such that they have side surfaces exposed from the bus bar substrates (30, “housing”) (figures 6, 7, 10). As such, it is expected that upon assembly, the flexible heat transfer sheet (11, “member”) would come into direct contact with the bus bars (31) at least at the exposed side surfaces of the bus bars (31) and the exposed portions of the bus bars (31) located between adjacent electrode tabs. Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that there are no air bubbles and no exposed areas of the bus bars (31) that do not directly contact the heat transfer sheet (11, “member”) for the purpose of ensuring optimal heat transfer. 
Additionally, the front bus bar module (5) includes bus bars (31A and 31B). Each of bus bars (31A and 31B) is connected to a first electrode tab (21, “lead”) (paragraph [0021]). Each of bus bars (31A and 31B) has a length extending beyond the location of the corresponding electrode tab (21, “lead”) (figure 6). It is thus expected that the heat transfer sheet (11, “member”) is in direct contact with both of bus bars (31A and 31B). Alternatively, it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the heat transfer sheet (11, “member”) covers and is in direct contact with both of bus bars (31A and 31B) beyond the area covered by the corresponding electrode tabs (21, “leads”) for the purpose of ensuring that heat is drawn away from the bus bars (31A and 31B), while also preventing short-circuiting between them.
Regarding claim 15, Ikezoe teaches that the purpose of the heat transfer sheet (11, “member”) is to enhance heat transfer between the bus bar (31) and the heat collecting part (45, “cooling plate”) (paragraph [0024]). Therefore the heat transfer sheet (11, “member”) is a “thermal interface material”.
Regarding claim 16, Ikezoe as modified by Beltz and Miller teaches a perimeter tube having an inner channel surrounding each of the two heat collecting parts (45, “cooling plates”). A single inlet portion connects each perimeter tube to the lower cooling plate (65, “heat sink”) to supply coolant to the tube. A single outlet portion spaced apart from the single inlet portion connects the perimeter tube to the lower cooling plate (65, “heat sink”) to discharge the coolant from the tube.
Regarding claim 17, Ikezoe teaches a battery pack including the battery module (1) of claim 12 (paragraphs [0036-0040] and figures 19 and 21).
The battery module (1) is housed within a pack case (paragraph [0037]). 
Regarding claim 18, Ikezoe teaches that the battery pack is used in a vehicle (paragraph [0036]).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Ikezoe, Beltz and Miller combination of references has been provided, as recited above, to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Pre-Grant Publication No. 2013/0309542.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724